J. B. McPHERSON, District Judge.
I regret very much that the unexpected motion made on behalf of E. Hatoun seems to compel a new trial of this case. It was not until June 3, 1908 — the day when the government filed its amended information- — that Hatoun was charged upon the record with fraudulent conduct in connection with the importation in question, and the motion by his counsel to appear on his *690behalf, and to take such steps as the new situation might indicate, was seasonably made thereafter. 'Ordinarily a man is not to be condemned unheard, and, under the circumstances — much as the consequent delay is to be deprecated — I cannot avoid the conclusion that the request should be granted and that Hatoun should have an opportunity to meet the serious charges that are made against him. Accordingly a new trial is granted, and it is further ordered that the appearance of EHatoun be entered, and that he file an answer to the amended information on or before October 1, 1908.
The motion of Davies, Turner & Co., filed on June 3, 1908, to strike off the amended information, is refused. Their demurrer, filed on the same day, is overruled, but without prejudice to their right to renew the objections raised thereby in any appropriate form, at the trial of the case or afterwards.